Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Ranker (US 20070119278) teaches a saw chain holder having a based plate with a first side surface and an opposite second base side surface. A cover plate is removable attached to the base plate and a groove between the base plate and the cover plate permits movement of a chain. A user holds a bar sharpener relative to the chain for sharpening the chain. The saw chain holder of Ranker is not provided in combination with a bar mounted sharpener; therefore, the second base side surface does not have a recess in which the bar mounted sharpener is mounted within in order to be positioned over the groove. Ranker further does not teach a groove extending into the first base side surface. Hannah (US 4438667) teaches a saw chain holder with a bar mounted sharpener. Hannah teaches a base plate having a first side surface and a second side surface and a chain moveable between a groove. The device of Hannah does not teach a groove extending into the first base side surface and a recess extending into the second base side surface in which the bar mounted sharpener is mounted within to bear against a second side surface and be positioned over the groove. The prior art does not clearly teach or suggest the claimed limitations in claims 1 and 16. A combination of the prior art would have relied on hindsight reasoning as it would have been obvious to modify the base plate to have a groove extending into the first surface and a recess in the second side surface to receive a bar mounted sharpener which bears against the second cover side and is positioned over the groove.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER S MATTHEWS/Primary Examiner, Art Unit 3724